DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  Specifically, the abstract uses the phrase “The invention relates to”.

Claim Objections
Claims 5 and 8 are objected to because of the following informalities:  
Claim 5 does not specify what “DCB” stands for, inclusion of the origin of the acronym is appreciated ([0001] teaches it as Direct Copper Bonding). 
Claim 8 the phrase “one or more bond wires” is not grammatically correct, it should read “one or more bond wire(s)”. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 17, 18 of Herbst et al. (U.S. Patent No. 11,021,406 B2), hereinafter Herbst. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the following overlapping subject matter.

Instant claims 1 and 4, and claims 1, 9 and 18 of Herbst, recite a copper-ceramic composite comprising a ceramic substrate, a coating present on the ceramic substrate of copper or a copper alloy, wherein the ceramic substrate comprises at least 65% by weight of aluminum oxide, with an average grain shape factor (Ra(Al2O3)) of greater than or equal to 0.4.  These are the same ranges for Ra and aluminum oxide weight percent in the instant application and Herbst, therefore, they anticipate the claimed ranges with sufficient specificity (MPEP 2131.03).

The limitation of instant claim 2 is taught by claims 1, 9, 17 and 18 of Herbst, where claim 17 of Herbst teaches Al2O3 in the form of grains having grain sizes in a range of 0.01-25 microns. This is the same range for aluminum oxide grain size in the instant application and Herbst, therefore, it anticipates the claimed range with sufficient specificity (MPEP 2131.03).

The limitation of instant claim 3 is taught by claims 1, 9 and 18 of Herbst, where claim 18 of Herbst teaches average grain shape factor (Ra(Al2O3)) of greater than or equal to 0.4  The range of Herbst for Ra(Al2O3) overlaps applicants claimed range, therefore establishing a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date 

The limitation of instant claim 5 is taught by claims 1, 9, and 18 of Herbst, where claim 1 of Herbst teaches the coating of copper or a copper alloy is applied by means of a DCM process to the ceramic substrate.

The limitation of instant claim 6 is taught by claims 1, 7, 9, and 18 of Herbst, where claim 7 of Herbst teaches the coating composed of copper or a copper alloy at least partly has structuring to form electrical contact areas.

The limitation of instant claim 7 is taught by claims 1, 9, 10, 13 and 18 of Herbst, where claim 10 of Herbst teaches the coating composed of copper or a copper alloy has a thickness in the range of 0.2-1.2 mm over at least 70% of its area, and claim 13 of Herbst teaches the ceramic substrate has a thickness in the range of 0.2-1.2 mm over at least 70% of its area. These are the same ranges in the instant application and Herbst, therefore, they anticipate the claimed ranges with sufficient specificity (MPEP 2131.03).

The limitation of instant claim 8 is taught by claims 1, 9, 11 and 18 of Herbst, where claim 11 of Herbst teaches a module containing the copper-ceramic composite and one or more bond wires.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claims 1-8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding claim 1, claim 1 recites the limitation "the grains" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 2, claim 2 is indefinite as to the grain size, if it is dK,max or dK,ortho   For purposes of examination, either one shall be considered to meet the requirement of claim 2.

Further regarding claim 2, claim 2 is indefinite as to what range is required as “more preferably” and “even more preferably” lead to confusion on the intended scope of the claim (“If stated in a single claim, preferences lead to confusion over the intended scope of the claim” (MPEP 2173.05(c))). For purposes of examination the broadest, initial range shall be considered to be the scope of the claim (0.01 to 25 microns).

Regarding claim 3, claim 3 is indefinite as to what range is required as “more preferably” lead to confusion on the intended scope of the claim (“If stated in a single claim, preferences lead to confusion over the intended scope of the claim” (MPEP 2173.05(c))). For purposes of examination the broadest, initial range shall be considered to be the scope of the claim (greater than 0.60).

Further regarding claims 2 and 3, 
Regarding claims 4-8, claims 4-8 are rejected for their incorporation of the above due to their dependencies on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirano et al. (US 2001/0026863 A1), hereinafter Hirano.

Regarding claims 1-4, Hirano teaches heat conductive substrate of alumina (ceramic) with a copper plate integrated with it ([0005]), wherein the substrate is formed of 90 wt. part Al2O3 (alumina is a ceramic) of spherical grains (the definition of a sphere is a round solid surface with every point on its surface equidistant from the center; which calculates to a shape factor RK of 1, which means the average shape factor Ra(Al2O3) is 1) with an average grain diameter of 12 microns ([0102]-[0103]; [0133]-[0134]) with the copper foil (coating) arranged so that its surface touches the substrate ([0143]-[0144]).  The weight part of alumina, average grain size of the alumina and the average Ra(Al2O3) values of the example ([0133]-[0134]) are a prior 

Regarding claim 5, Hirano teaches each limitation of claim 1, as discussed above, with a copper foil on the alumina ceramic substrate ([0005]; [0102]-[0103]; [0133]-[0134]).  Regarding “applied by a DCB process”, this is product by process language in a product claim. Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.
Per the instant specification, the properties of the copper-ceramic composite include high thermal conductivity, high thermal shock resistance, firm bonding between the metal coating and the ceramic surface and good bonding behavior of the copper layer with respect to the bond wires ([0013]).  Similarly, Hirano teaches a composition and process for heat conductive substrates with excellent heat radiation, good heat conductivity and excellent mechanical strength ([0017], [0019], [0033], [0034]).  It is the position of the Office that no patentable distinction is observed between applicants claimed DCB process versus the (heat-treating, thermosetting application) processes of Hirano, as Hirano discloses a copper-ceramic composite product having the same elements and features claimed (as discussed above). Therefore, it is of no moment that the applicant utilizes a different process (i.e., DCB) than that of the prior art of record, given the final product of Hirano meets the requirements of the claimed product, absent a showing of contradictory evidence.

Regarding claim 6, Hirano teaches each limitation of claim 1, as discussed above, with a copper foil on the ceramic substrate formed in a wiring pattern ([0005]; [0102]-[0103]; [0133]-
Further regarding “has structuring to form electrical contact areas”, this is functional language.  Where functional language is not limited to a specific structure, it covers all devices that are capable of performing the recited function, where the prior art discloses a device that can inherently perform the claimed function, a rejection may be appropriate (MPEP 2144 IV).  Here, the prior art of Hirano teaches the copper foil is formed in a wiring pattern, which would have been obvious to one of ordinary skill in the art, before the effective filing date, as capable of being electrical contact areas.  It would have been obvious, as copper wiring patterns are common electrical contact areas in the electrical arts (the wiring patterns can be electrically connected [0092] of Hirano).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al. (US 2001/0026863 A1), hereinafter Hirano.

Regarding claim 7, Hirano teaches each limitation of claim 1, as discussed above.  The embodiment of Hirano relied upon for claim 1, does not specifically teach wherein the coating composed of copper or a copper alloy has a thickness of 0.2-1.2 mm over at least 70% of its area; and/or the ceramic substrate has a thickness of 0.2-1.2 mm over at least 70% of its area
It is noted that “its area” open to a broad interpretation as presently presented, for example it could be in a thickness direction (i.e., a line on the shared surface between the coating and the substrate), or it could be the area of the plane of the shared surface between the coating and the substrate.  For purposes of examination, a thickness meeting any definition of “its area” shall be considered to meet this claim limitation. 
Hirano teaches a thickness of the copper foil is 0.012-0.2 mm thick (across the foil) ([0090]-[0091]; Fig. 8B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, that a line in a thickness direction (i.e., a line on the shared prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Hirano, including those thicknesses, which satisfy the presently claimed requirements.

Regarding claim 8, Hirano teaches each limitation of claim 1, as discussed above.  The embodiment of Hirano relied upon for claim, does not specifically teach a module containing the composite and one or more bond wires.  “A module” is broadly interpretable as a functional assembly of electronic components”.  Hirano teaches wiring patterns on both sides of the substrate are electrically connected by through holes such as metal plating (wires through the substrate that bond each wiring pattern to the other) ([0092]) in a heat conductive substrate for power circuits ([0092]-[0094]; module).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the primary embodiment taught by Hirano would be used with wiring patterns on both sides of the substrate that are electrically connected by through holes such as metal plating in a heat conductive substrate for power circuits as the teaching of this refers to a generic substrate and copper foils ([0091]-[0092]), which the primary embodiment meets, and the primary embodiment has double heat conductivity compared to conventional substrates and firm adhesion ([0113]-[0114]), which are useful in power circuits ([0094]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nishimura et al. (US 2013/0065067 A1) teaches a sintered alumina body with a thin average grain shape factor approaching 1), an average particle size of 0.2-1 micron ([0076]-[0077]) and 99.5 mass% or higher of alumina in the sintered body ([0081]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784